i.t   '·




            1   WO
            2
            3
            4
            5
            6                            IN THE UNITED STATES DISTRICT COURT
            7                                   FOR THE DISTRICT OF.ARIZONA
            8
            9   United States of America,                            NO. 18-01900MJ-001
           10                      Plaintiff,                       . ORDER OF DETENTION PENDING
                                                                      TRIAL           .
           11   v.
           12   Carlos Eduardo Avalos-Fimbrez,
           13                      Defendant.
           14
           15                In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing
           16   has been submitted. I conclude that the following facts are established:
                     /




           17   (Check one or both as applicable.)
           18   D            by clear and convincing evidence the defendant is a danger to the community and
           19   require the detention of the defendant pending.trial in this case.
           20   • ~ . ·by a prep.onderance of the evidenpe         th~ ~efen.dant   is a serious flight   ri~k   and
           21   reqmre the detention of the defendant pendmg tnal m this case.
           22                                    PART I -- FINDINGS OF FACT

           23    D           (1)   18 U.S.C. § 3142(e)(2)(A): The defendant has been convicted of a (federal
           24   offense)(state or local offense that would have been a federal offense if a circumstance
           25   giving rise ~o federal jurisdiction had existed) that is
           26            _   D     a crime of violence as defined in 18 U.S.C. § 3156(a)(4).
           27                D     an offense for which the maximum sentence is life imprisonment or death.'
           28                D     an offense for which a maximum term of imprisonment of ten years or
     1           more is prescribed i n - - - - - - - - - - - - - - - - - - -
     2           .D       a felony that was committed after the defendant had been convicted of two
     3            or more prior federal offenses described in 18 U.S.C. § 3142(f)(l)(A)-(C), or
     4            comp~rable    State or local offenses.
     5            D       any felony that involves a minor victim or that involves the possession or
     6          . use of a firearm or destructive device (as· those terms are defined in section 921 ),
\    7            or any other dangerous weapon, or involves a failure to register under 18 U.S.C §
     8           2250.
     9    D       (2)     18 U.S.C. § 3142(e)(2)(B):           The offense described in finding 1 · was
    10.   committed while the defendant was on release pending trial for a federal, state or local
    11    offense.
    12    D       (3)     18 U.S.C. § 3142(e)(2)(C):          A period. of not more than five years has
    13    elapsed since the (date of conviction)(release       of~he   defendant from imprisonment) for the
    14    offense described in finding 1.
    15    D       (4)     Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no
    16    condition or combination of conditions will reasonably assure the safety of (an)other
    17    person(s) and the community. I further find that 'the defendant has not rebutted this
    18    presumption ..
    19                                           Alternative Findings .
    20    D       (1)     18 U.S.C. § 3142(e)(3):          There is probable cause to believe that· the
    21    defendant has committed an offense
    22          .D        for which . a maximum term of imprisonment of ten years or more is
    23           prescribed in _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    24            0       under 18 U.S.C. § 924(c), 956(a), or 2332(b).
    25            D       under 18 U.S.C. § 1581-1594, for which a maximum term of imprisonment
    26            of 20 years or more is prescribed.
    27
                  1 Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled
    28    Substances Import and Export Act (21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21
          U.S.C. § 955a). ·


                                                            -2-
     1           D       an offense involving a minor victim under section                            18 U.S.C. §
                                                                               2
     2
     3   D       (2)     The defendant has not rebutted the -presumption established by finding 1
     4   that no condition or combination of conditions will reasonably assure the appearance of
    5    the defendant as required and the safety_ofthecommunity.
     6                                            Alternative Findings                                     \

     7   D       (l)     There is a serious risk that the defendant will flee; no condition. or
     8   combination of conditions will reasonably assure the appearance of the defendant as
     9   required.
    10   D       (2)     No condition or combination of conditions will reasonably assure the safety
    11   of others and the community,
    12   D       (3)     There is a serious risk that the defendant will (obstruct or attempt to
    13   obstruct justice) (threaten, injure, or intimidate a prospective witness or juror).
    14   D       (4)
    15                                                                     '
               PART II -- WRITTEN STATEMENT QF REASONS FOR DETENTION
    16                          (Check one or both, as applicabJe.)
    17   D       (1)     I find that the credible testimony and information3 submitted at the hearing
    18   establishes by clear_ and convincing evidence as to danger that: _ _ _ _ _ _ _ __
    19
    20           (2)     I find that a preponderance of the evidence as to risk of flight that:
    21           ~       The defendant is not a citizen of the United States.
    22           ~       The defendant, at the time of the charged offense, was in the United States
(   23           illegally.                                         .
    24           ls7     If released herein, the defendant faces deportation proceedings by the
    25
    26           2Insert as applicable 18 U.S.C. §§1201, 1591, 2241, 2242, .2244(a)(1), 2245, 2251, 2251(a),
         2252(a)(l), 2252(a)(2), 2252(a)(3), 2252(a)(4), 2260, 2421, 2422, 2423, or 2425.
    27                    .            __)

                 3  The rules concerning admissibilify of evidence in criminal trials do not apply to the presentation
    28   and consideration of information at the detention hearing. 18 U.S.C. § 3142(f). See 18 U.S.C. § 3142(g)
         for the factors to be taken into account.


                                                            -3-
•   u




         1         Bureau of Immigration and Customs Enforcement, pladng him/her beyond the
         2         jurisdiction of this Court.
         3             D     The defendant has no significant contacts in the United States or in the
         4         District of Arizona.
         5          D       .The   defendant has no resources in the United States from which he/she
                                                            ,        '

         6         might make a bond reasonably calculated to assure his/her future appearance.
         7             ~     The defendant has a prior criminal history.
         8          D        The defendant lives and works in Mexico.
         9          D ·      The defendant is an amnesty applicant but has no substantial ties in Arizona
        10         or in the United States and has substantial family ties to Mexico.
        11          D        There is a record of prior failure to comply with court order.
        12             D,    The defendant attempted to evade law enforcement contact by fleeing from
        13         law enforcement.
        14          D        The defendant is facing a mm1mum mandatory of _ _ _ _ _ __
        15         incarceration and a maximum of - - - - - - - - - - - -
        16             The defendant does not dispute the information contained in the Pretrial Services
        17   Report,   except:---~--------'-_ _ _.._____ _ _ _ _ _ _ _ _ _ __

        18
        19   D     In addition: - - - - - - - - - - - - - - - - - - , - - - - - - - - - - - - -
        20
                                                                \
        21         The Court incorporates by reference the findings of the Pretrial Services Agency
        22   which were reviewed by the Court at the time of the hearing in this matter.
        23
        24                   PART III -- DlRECTIONS REGARDING ,DETENTION
        25         The defendant is committed to the custody of the Attorney General or his/her
        26   designated representative for confinement in a corrections facility separate, to the extent
        27   practicable, from persons awaiting or serving sentences or being held in custody pending
        28   appeal. The defendant shall be afforded a reasonable opportunity for private consultation


                                                          -4-
u   i1




         ' 1   with defense counsel. On order of a court of the United States or on request of an
          2    attorney for the Government, the person in charge of the corrections facility shall deliver
          3    Jthe defendant to the -Vnited States Marshal for the· purpose of an appearance in
          4    connection with a court proceeding.
          5                     PART IV -- APPEALS AND THIRD PARTY RELEASE
          .6          IT IS. ORDERED that should an appeal of this detention. order be .filed with the
                                                                                          /

          7    District· Court, it is counsel's responsibility to deliver a copy of the motion for
          8    review/reconsideration to Pretrial Services at least one day prior to the hearing set before
          9    ·the DistrictCourt. Pursuantto Rule 59(a), FED.R.CRIM.P., effective December 1, 2009,
         10    Defendant shall have fourteen ( 14) days from .,the date of service of a copy of this order or
         11    after the oral order is stated on the record within which to file specific written objections
         12    with 1 the district court Failure to timely file objections in accordance with Rule 59(a)
         13    may waive the right to review. 59(a), FED.R.CRIM.P.
         14           IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
                                                                          '
         15    is counsel's.responsibility to notify Pretrial Services sufficiently in advance of the hearing
         16    before the District Court to allow Pretrial Services an opportunity to interview and
         17    inv~stigate   the potential third party custodian.
         18.   DATE: 10/16/2018
         19
                                                        ~­
         20
         21                                        /
         22
         23'
         24
         25
         26
         27
         28


                                                              -5-
